Citation Nr: 1601250	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  09-08 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, including as secondary to service-connected Parkinson's disease.

2.  Entitlement to service connection for a left foot disorder, including as secondary to service-connected Parkinson's disease.

3.  Entitlement to service connection for a persistent rash of the right toe, including as secondary to service-connected Parkinson's disease.

4.  Entitlement to service connection for a persistent rash of the left toe, including as secondary to service-connected Parkinson's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1962 to May 1966.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO in Augusta, Maine, which, in pertinent part, denied service connection for the issues on appeal.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

This case was first before the Board in May 2012, where the issues on appeal were remanded to obtain outstanding documentation and to schedule the Veteran for a VA foot examination.  The case was again before the Board in November 2014, and the issues on appeal were remanded a second time to request additional outstanding treatment (medical) records and to obtain new skin and foot disability opinions.  The Board has reviewed the record and finds that the requested documentation has been obtained or was adequately attempted to be obtained, and the VA examinations and opinions are adequate for rating purposes.  As such, an additional remand to comply with the May 2012 and November 2014 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran has current bilateral foot disabilities of hammer toes, hallux valgus, hallux abductus interphalangeus, pes cavus, and arthritis.

2.  The Veteran did not injure either the left or right foot during service.

3.  The Veteran did not exhibit chronic symptoms of left or right foot arthritis during service.

4.  The Veteran did not exhibit continuous symptoms of left or right foot arthritis since service.

5.  Neither left nor right foot arthritis manifested to a compensable degree within one year of service separation.

6.  The currently diagnosed bilateral foot disabilities of hammer toes, hallux valgus, hallux abductus interphalangeus, pes cavus, and arthritis are not related to service.

7.  The currently diagnosed bilateral foot disabilities of hammer toes, hallux valgus, hallux abductus interphalangeus, pes cavus, and arthritis were not caused or permanently worsened in severity by the service-connected Parkinson's disease.

8.  The veteran has current skin disabilities of dermatitis, tinea pedis (athlete's foot), and onychomycosis of the right and left feet.

9.  During service the Veteran was treated for skin disabilities of the right and left feet.

10.  The currently diagnosed skin disabilities of dermatitis, tinea pedis, and onychomycosis of the right and left feet are not related to service.

11.  The current skin disabilities of dermatitis, tinea pedis, and onychomycosis of the right and left feet were not caused or permanently worsened in severity by the service-connected Parkinson's disease.


CONCLUSIONS OF LAW

1.  A right foot disability was not incurred in active service and may not be presumed to have been incurred in active service, including as secondary to service-connected Parkinson's disease.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326(a) (2015).

2.  A right foot disability was not incurred in active service and may not be presumed to have been incurred in active service, including as secondary to service-connected Parkinson's disease.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326(a) (2015).

3.  The criteria for service connection for a skin disability of the right foot and toes, including as secondary to service-connected Parkinson's disease, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2015).

4.  The criteria for service connection for a skin disability of the left foot and toes, including as secondary to service-connected Parkinson's disease, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans' Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In November 2007, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the June 2008 rating decision from which this appeal arises.  Further, the issues were readjudicated in a January 2009 statement of the case (SOC), and subsequently issued December 2012 and June 2015 supplemental statements of the case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received a VA foot examination for compensation purposes in June 2012, with a corresponding addendum opinion rendered in July 2012.  A second VA foot examination was conducted in April 2015.  The Veteran also received a VA skin disease examination in April 2015.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports and addendum opinions reflect that the VA examiners reviewed the record, conducted the necessary testing, and answered all relevant questions.

In the March 2009 substantive appeal, via VA Form 9, the Veteran, for the first and only time, advanced that, "my feet and toes are deformed with rippled nails and bent joints resulting from the monsoons in late 1965 which left my feet consistently wet from heavy rain."  During the subsequent VA examinations, the Veteran did not inform the VA examiners of his belief that constant wetness of the feet and toes in service led to the currently diagnosed foot and skin disabilities, that is, that foot and toe or joint deformity or abnormality followed wet feet in service.  

Having considered all the evidence of record, the Board does not find that a remand for an addendum opinion is necessary on the question of whether consistent wetness of the feet in service led to the currently diagnosed foot and skin disabilities.  Competent lay or medical evidence is required to establish "an indication" that the Veteran's current foot and skin disabilities are related to wet feet in service.  See Waters v. Shinseki, 601 F.3d 1274, 1277-1278 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short of satisfying the statutory standard" to "indicate" a disability "may be associated" with service).  The Veteran offers neither competent lay evidence nor competent medical evidence to support the claim.  

Service treatment records do not reflect complaints of wet feet, or medical complications from wet feet, by the Veteran during service.  Further, neither the Veteran nor his wife made mention of the wet feet when asked about in-service events or injuries during the VA examinations, and private and VA treatment records received by VA make no reference to the Veteran's advanced wet feet in service and/or any relationship between wet feet and a currently diagnosed foot or skin disability.  The only evidence suggesting a possible link between the currently diagnosed disabilities and wet feet in service is the Veteran's single statement in March 2009, in the context of absence of continuous symptoms or other suggestion of nexus.  For reasons explained below, this single assertion of foot disorder following wet feet in service is inconsistent with, and outweighed by, the other lay and medical evidence of record, so is not credible; consequently, no further duty to assist is triggered by this statement.  Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  For these reasons, the Board does not find remand for an addendum opinion is necessary.

All relevant documentation, including VA, private, and SSA treatment records, has been secured or attempted to be secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.


Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis is a chronic disease under 38 C.F.R. § 3.309(a).  As such, 38 C.F.R. 
§ 3.303(b) applies to the right and left orthopedic foot disability issues on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No other diagnosed disabilities relevant to the issues on appeal are chronic diseases under 38 C.F.R. § 3.309(a), and the presumptive service connection provisions do not apply.  Id.

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and chronic diseases such as arthritis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for Right and Left Orthopedic Foot Disabilities

The Veteran has advanced that currently diagnosed right and left orthopedic foot disabilities originated in active service.  In the alternative, the Veteran has also advanced that the currently diagnosed disabilities may have been caused or aggravated by the service-connected Parkinson's disease.

The Veteran is currently diagnosed with orthopedic disabilities of both feet.  The reports from the June 2012 and April 2015 VA foot examinations reflect that the Veteran has been diagnosed with bilateral foot arthritis, hammer toes, and hallux valgus.  Further, a June 2006 private treatment record diagnosed hallux valgus, hallux abductus, and pes cavus.

Next, the Board finds that the evidence of record does not reflect any accident, injury, event, or disease in service that may be related to the diagnosed orthopedic foot disabilities.  Service treatment records are negative for any complaint, diagnosis, or treatment of a right or left foot disability (other than skin disabilities).  Further, there is no indication that the Veteran's feet were injured during service.  A June 1965 service examination report conveys that the Veteran's feet were normal.  The Veteran's feet were again noted as normal in the April 1966 service separation examination.  In the corresponding April 1966 medical history report, the Veteran denied having foot trouble and/or arthritis.

In the July 2007 claim, the Veteran advanced that "persistent toe issues on both feet," began in October 2002.  A private treatment record from December 2002 conveys that the Veteran sought treatment as he had begun slowing down and had difficulty walking.  The private treatment record does not reflect that the Veteran was diagnosed with any foot disabilities at that time, and there was no discussion of any foot injuries in service.  Private treatment records from 2006 reflect that the Veteran regularly complained of foot issues.  In June 2006, the Veteran was prescribed orthotics to treat the diagnosed foot disabilities; however, the records do not reflect that the Veteran discussed any potential causes of the disabilities with the physicians.  The Board notes that it has reviewed all of the VA, SSA, and private medical documents of record.  None of the relevant treatment records convey a non-dermatological in-service event, injury, or disease of either foot. 

The report from the June 2012 VA foot examination reflects that the Veteran's wife advanced that the Veteran had foot problems since 1969, approximately three years after service separation.  Further, the Veteran denied having any surgery or injury to the feet.  As such, in the subsequent July 2012 addendum opinion, the VA examiner found it was less likely than not the currently diagnosed foot disabilities were related to service, as the only in-service foot-related events, injuries, or diseases were dermatological in nature and had no relation to the current structural foot disabilities.

The report from the April 2015 VA foot examination reflects that the Veteran's wife provided the Veteran's foot history as the Veteran was unable to do so because of dementia.  The Veteran's wife advanced that the Veteran had foot deformities involving the toes of both feet since 1969.  Again, no specific injury or event was conveyed that may have caused the foot conditions.  At the conclusion of the examination the VA examiner opined that the diagnosed foot disabilities were not related to service.  As reason therefor, the VA examiner noted the absence of any structural foot injury in service and the fact that, by the wife's own admission, the Veteran's foot troubles did not begin until 1969, approximately three years after service separation.

Again, as addressed above, the Veteran, in the March 2009 substantive appeal, advanced that the currently diagnosed structural foot disabilities were due to the Veteran's feet consistently being wet from monsoon rains while stationed in the Republic of Vietnam.  Service treatment records do not reflect that the Veteran complained of consistently wet feet in service.  The Veteran's DD Form 214 conveys that he was an instrument maker and repairman during service.  Further, a January 1966 temporary duty order reflects that the Veteran was sent to the Republic of Vietnam to perform aircraft maintenance.  While it would not be surprising to the Board if the Veteran had to conduct some airplane repairs while outside in the rain, the evidence of record does not suggest that the Veteran's feet would have been consistently wet while stationed in Vietnam.  Due to the nature of aircraft maintenance, many, if not most, of the repairs would have been conducted in a dry environment such as an airplane hangar.  Further, nothing in the record, other than the Veteran's own, more recent statement while pursuing a VA claim, on only one occasion during the multiple histories given, reflects that the Veteran's feet were negatively impacted in a structural way due to rain/water exposure.  The lay and medical evidence more contemporaneous to service shows that the Veteran denied any foot trouble.  As such, the Board does not find that the Veteran's advanced exposure to heavy rains causing consistently wet feet in service constitutes an event or injury for VA service connection purposes. 

After a review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence is against a finding that the Veteran had an event, injury, or disease of the feet during service that subsequently resulted in a right or left orthopedic foot disability.  As the preponderance of the evidence is against service connection on a direct basis for a right or left orthopedic foot disability, the benefit of the doubt doctrine does not apply, and service connection for one or more right or left orthopedic foot disabilities on a direct basis must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has also considered whether the Veteran's bilateral foot arthritis may be granted on a presumptive basis.  After a review of the evidence, lay and medical, the Board finds that symptoms of the right and left foot arthritis did not have onset during service or within one year of service.  Service treatment records reflect that during service the Veteran did not complain of, and was not diagnosed or treated for, arthritis symptoms.  An April 1966 medical history report reflects that the Veteran explicitly denied having arthritis symptoms at service separation.  In-service examination reports from June 1965 and April 1966 reflect no diagnosis or treatment of a right or left foot disability, including arthritis.  Further, the Veteran's statements, VA and private treatment records, and the June 2012 and April 2015 VA foot examination reports do not reflect that the Veteran ever advanced having bilateral foot disability symptoms in service or immediately after service.  In fact, the Veteran's wife advanced that foot symptoms did not appear until 1969, approximately three years after service separation.  As such, the Board does not find that the Veteran was diagnosed with and/or treated for a left or right foot disability of arthritis during service, and did not have symptoms of arthritis in service.

The service treatment records appear to be complete, and complaints of foot disability related symptoms would have been recorded had the Veteran sought treatment during service.  In the March 2009 VA Form 9, the Veteran advanced that in-service treatment documentation is missing from the service treatment records because during service the Veteran was warned against "complaining," as it would be considered in extra duty assignments and promotions; however, service treatment records reflect that the Veteran complained of or sought treatment for a number of medical problems during service, including a skin rash on the left foot, an excision of tissue from the right shoulder, and sicknesses including upper respiratory infection.  As the Veteran was willing to seek treatment for skin issues on the foot in service, presumably, the Veteran would have also sought treatment for other foot issues in service.  As a result, the absence of any in-service complaint, finding, or reference to treatment for right or left foot orthopedic disability related symptoms weighs against a finding that the Veteran incurred arthritis of the right or left foot in service.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

The Board next finds the weight of the evidence demonstrates that symptoms of right and left foot arthritis have not been continuous since service separation in May 1966.  As discussed above, at the June 2012 VA foot examination the Veteran's wife advanced that the Veteran had "foot problems" since 1969.  The exact symptoms were not discussed, including whether the Veteran had symptoms of arthritis, such as pain.  Further, at the April 2015 VA foot examination the Veteran's wife conveyed that the Veteran had "foot deformities involving the toes of both feet" since 1969.  No mention was made of arthritic pain.  Additionally, none of the evidence of record indicates that the "deformities" observed by the Veteran's wife in 1969 were caused by bilateral foot arthritis.  In fact, both VA examination reports reflect that the Veteran was not diagnosed with bilateral foot arthritis until 2012, over 40 years after service separation.

The Board notes that, while the Veteran's wife has advanced that the Veteran had deformities of the feet since 1969, the Veteran himself, in the July 2007 claim, conveyed that the foot/toe issues became persistent in 2002, approximately 30 years after service separation.  Again, there is no indication that the foot and/or toe "issues" were symptoms of arthritis, as opposed to one of the many other currently diagnosed foot disabilities.  As there is no evidence of record indicating when arthritic symptoms first manifested between 1969 (when the Veteran first showed signs of foot deformity/orthopedic disability) and 2012 (when arthritis was diagnosed), the Board finds that there is insufficient evidence of record to find that the Veteran had continuous symptoms of bilateral foot arthritis since service from which service incurrence would be presumed.  

Additionally, the evidence does not show that arthritis of the right or left foot manifested within one year of service separation.  Specifically, by the Veteran's wife's own statements, one or more of the Veteran's foot disabilities (which may have included the currently diagnosed arthritis) did not manifest until 1969, approximately three years after service separation.  As arthritis of the right or left foot did not manifest within one year of service separation, the criteria for manifestation of a right or left foot disability of arthritis to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  

Further, after a review of all the evidence, lay and medical, the Board finds that a preponderance of the evidence is against finding that the currently diagnosed right and left foot disabilities were caused or aggravated by the service-connected Parkinson's disease.  Concerning direct causation, the report from the April 2015 VA foot examination reflects that the VA examiner opined that the currently diagnosed foot disabilities were not caused by the service-connected Parkinson's disease.  Specifically, the VA examiner advanced that the medical literature did not reflect that the Veteran's current foot disabilities/deformities were of a type that could be caused by Parkinson's disease or its associated complications.  Additionally, the VA examiner noted that by the Veteran's wife's own statement, the Veteran's foot issues preceded the Parkinson's disease diagnosis by approximately 30 years.  As to aggravation, the VA examiner also opined that there was no medical evidence that the Veteran's foot disabilities had been aggravated by the service-connected Parkinson's disease.  Having reviewed all the evidence of record, the Board notes that no other evidence has been received by VA indicating a potential link between the Veteran's currently diagnosed right and left foot orthopedic disabilities and the service-connected Parkinson's disease.

The Board acknowledges the Veteran's own contention that one or more right or left foot disabilities are secondary to the service-connected Parkinson's disease, but finds that, under the facts of this case, as a lay person the contention is entitled to little probative weight as such a nexus question is medically complex.  Such an opinion would require knowledge of the interaction between the orthopedic and nervous systems.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  The etiology of the Veteran's orthopedic disabilities in this case involve complex medical etiological questions dealing with the origin and progression of various joints of the orthopedic system, and such disabilities are diagnosed primarily on clinical findings and physiological testing.  While the Veteran is competent to relate orthopedic symptoms such as pain and numbness experienced at any time, he is not competent in this case to opine on whether there is a link between an orthopedic foot disability and the service-connected Parkinson's disease, because such a medical opinion requires specific medical knowledge and training that the Veteran has not been shown to possess.

For these reasons, the Board finds that the weight of the evidence is against direct or secondary service connection for right and/or left orthopedic foot disabilities, and is against presumptive service connection for bilateral foot arthritis, under the provisions of 38 C.F.R. §§ 3.303, 3.307, 3.309, and 3.310.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Skin Rashes of the Toes

As with the orthopedic disabilities address above, the Veteran has advanced that currently diagnosed skin disabilities of the right and left foot originated in active service.  In the alternative, the Veteran has also advanced that the currently diagnosed disabilities may have been caused or aggravated by the service-connected Parkinson's disease.

Initially, the Board finds that the Veteran is currently diagnosed with skin disabilities of the right and left feet.  The Veteran received a VA skin examination in April 2015.  The examination report reflects that the Veteran was diagnosed with the skin disabilities of dermatitis, tinea pedis (athlete's foot), and onychomycosis.  VA and private treatment records reflect similar diagnoses.

Next, the Board finds that the Veteran was diagnosed with skin disabilities of the right and left feet in service.  Service treatment records from August 1963 and July 1965 reflect that the Veteran was treated for athlete's foot.  It appears the athlete's foot was present on both the right and left feet.  Further, in October 1965, the Veteran was treated for a left foot rash.

Finally, after a review of all the evidence of record, lay and medical, the Board finds that the evidence weighs against a finding that the currently diagnosed skin disabilities of the right and left feet are related to service, specifically, the in-service skin disabilities of the feet.  An August 1963 service treatment record diagnosed the Veteran with athlete's foot.  It appears the disease was present on both feet.  The condition seems to have resolved as a June 1965 in-service examination noted that the Veteran had normal skin.  Subsequently, in July 1965, the Veteran was again diagnosed with tinea pedis/athlete's foot.  It was recommended that the Veteran wear shower clogs.  In October 1965, the Veteran was noted to have a left foot rash that had persisted for the past four to five months.  The in-service examiner stated that the Veteran had a history of atopic eczema, although the location of the past atopic eczema breakouts was not addressed.  Approximately six months later, at the April 1966 service separation examination, the Veteran's skin was again noted to be normal; however, in the corresponding April 1966 medical history report, the Veteran originally checked "yes" to the question of whether he ever had or now has a skin disease.  The Veteran then crossed out "yes" and checked the box for "no."     

In March 2001, the Veteran was treated for a back rash that was spreading.  A May 2006 private treatment record noted a rash on the Veteran's upper arms which the examiner thought might be a tinea infection.  An August 2006 private treatment record noted that the Veteran had persistent rashes on the chest and behind the thighs.  Specifically, the Veteran was diagnosed with eczema and lichen planus.  There was no discussion of any skin problems concerning the Veteran's feet in any of the aforementioned private treatment records.  Further, no opinion was rendered by any physician as to whether any skin problem was related to service in the March 2001, May 2006, or August 2006 private treatment records.  

A December 2006 private treatment record states that the Veteran sought treatment for a rash that appeared to be tinea in nature and which was resisting topical steroid treatment.  The rash appeared in multiple areas, with the largest rash found on the back.  It was not stated whether the rash appeared on the feet, and no opinion was rendered as to the cause of this tinea-based rash.

The Veteran received treatment for athlete's foot/tinea pedis from VA in October 2011.  The Veteran conveyed that the right foot was worse than the left.  Upon examination onychomycosis was seen in several toenails.  The Veteran was diagnosed with tenia pedis and was prescribed a topical medication for treatment.  A December 2011 private treatment record noted that the Veteran had erythematous plaque on the foot (the specific foot was not stated).  

In June 2012, the Veteran sought VA treatment for athlete's foot.  The Veteran was also "worried about a rash he gets every summer - it is pruritic and at times will get secondarily infected."  As to the athlete's foot, the Veteran was diagnosed with tinea pedis and directed to restart using Lamisil cream.  As to the "rash," the VA examiner noted that there was no evidence of a break out at that time but theorized that the skin rash may be dermatitis.  There was no indication as to where this rash appears, and no opinion was rendered as to whether any skin disability was related to service or the service-connected Parkinson's disease. 

In May 2013, the Veteran received a VA dermatology consultation.  The Veteran complained of a rash and advanced having a history of "infected toes" for many years.  Upon examination it was noted that all toe nails were dystrophic and the Veteran had significant bilateral foot scaling.  At the conclusion of the examination the Veteran was diagnosed with tinea pedis for which the Veteran was prescribed a topical foot cream, onychodystrophy, likely secondary to onychomycosis, for which the Veteran declined treatment, and folliculitis of the back and shoulders.  Again, no opinion was rendered concerning the skin disabilities' relationship to service.  Further, having reviewed all the available VA, private, and SSA treatment records, the Board has found no instance of any medical professional relating the currently diagnosed skin disabilities to service.

The report from the April 2015 VA skin examination reflects that that the Veteran's wife advanced that the Veteran had intermittent episodes of skin rashes all over the body, including the feet and legs, for many years.  At the conclusion of the examination the VA examiner opined that it was less likely than not that the currently diagnosed skin disabilities were related to service.  The VA examiner noted the Veteran's in-service skin treatments concerning the feet, and explained that those issues had apparently resolved in service as there was no diagnosis of any skin disabilities in the April 1966 service separation examination.  Further, there were no medical records available detailing any continuing or chronic skin conditions after service separation until 2006, approximately 40 years after service separation.  As such, there was no medical evidence that the Veteran's in-service skin disabilities, including the left foot rash, were the cause of or were related to the currently diagnosed skin disabilities of the right and left feet. 

In the July 2007 claim, the Veteran advanced having "persistent toe issues on both feet" beginning in October 2002.  In the March 2009 VA Form 9, the Veteran advanced that skin rashes present in 1965 resulted in a condition requiring skin needle injections, prednisone capsules, and ointment applications in the 1970s to control.  Further, as discussed above, the Veteran advanced that foot and toe issues were caused by monsoons in late 1965 leaving the Veteran's feet consistently wet.

Concerning the Veteran's March 2009 statement, as discussed above, the Board does not find that the Veteran's wet feet constitute an event or injury for VA compensation purposes, and remand for an addendum opinion is unnecessary.  Service treatment records concerning treatment of the Veteran's skin disabilities of the feet in service do not convey that the cause of the skin disabilities was wet feet.  In fact, as the service examiner in July 1965 recommended that the Veteran obtain "show clogs," such evidence seems to indicate that the cause of the athlete's foot/tinea pedis was exposure in the showers.  The Veteran's DD Form 214 reflects that he was an instrument maker and repairman during service, and a January 1966 temporary duty order conveys that the Veteran was sent to the Republic of Vietnam to perform aircraft maintenance.  Again, while the Veteran may have conducted some of these repairs outside in the rain, the evidence of record does not convey that the Veteran's feet would have been consistently wet while stationed in Vietnam.  Absent any other evidence of record, there is no indication that the Veteran's current skin disabilities are related to wet feet in service.  See Waters, 601 F.3d 1274, 1277-1278 (Fed. Cir. 2010).

Also relevant to the March 2009 statement, the Court has held that a lay person, such as the Veteran, may be capable of diagnosing physically observable non-complex disorders, such as a skin disorder.  McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (implying that allegations of a skin disorder of boils, blotches, rash, soreness, and itching since service was the type of condition lending itself to lay observation and could satisfy the nexus requirement).  Essentially, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

As noted above, in the March 2009 statement, the Veteran advanced that skin rashes present in 1965 resulted in a condition requiring skin needle injections, prednisone capsules, and ointment applications in the 1970s to control.  Assuming this to be true, from the Veteran's own statements and the absence of any medical records from the 1970s through 2000, it appears that the skin issue resolved in the 1970s and did not appear again until the 2000s; therefore, it cannot be said that the currently diagnosed skin disabilities of the feet have been present since service.  For the same reason, a remand is not necessary to have the VA examiner who rendered the April 2015 VA skin examination address this contention.  As the skin disability advanced by the Veteran in the 1970s appears to have resolved in the 1970s, the medical evidence of record, on which the VA examiner relied in rendering a decision, reflects that there was still approximately a 20 to 30 year gap between when that skin condition resolved and the currently diagnosed skin disabilities.  The Board does not find that a 20 to 30 year gap in skin treatment is so different from a 40 year gap to warrant remand for an addendum opinion.

After a review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence is against a finding that the currently diagnosed skin disabilities of the right and left feet are related to service, to include the skin disabilities of the feet diagnosed during service.  As the preponderance of the evidence is against service connection on a direct basis for a skin disability of the right or left foot, the benefit of the doubt doctrine does not apply, and service connection for one or more skin disabilities, including a rash, of the right or left foot on a direct basis must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Further, after a review of all the evidence, lay and medical, the Board finds that a preponderance of the evidence is against finding that the currently diagnosed skin disabilities of the right and left feet were caused or aggravated by the service-connected Parkinson's disease.  Concerning direct causation, the report from the April 2015 VA skin examination reflects that the VA examiner opined that the currently diagnosed skin disabilities of the feet were not caused by the service-connected Parkinson's disease.  Specifically, the VA examiner advanced that the medical literature did not reflect that Parkinson's disease and its associated complications can cause skin rashes or other dermatological conditions.  As to aggravation, the VA examiner also opined that there was no medical evidence that the Veteran's skin disabilities of the feet had been aggravated by the service-connected Parkinson's disease.  Having reviewed all the evidence of record, the Board notes that no other evidence has been received by VA indicating a potential link between the Veteran's currently diagnosed skin disabilities of the right and left feet the service-connected Parkinson's disease.

As addressed above, the Board acknowledges the Veteran's own contention that one or more of the currently diagnosed skin disabilities of the right and left feet are secondary to the service-connected Parkinson's disease.  Again, the Board finds that, under the facts of this case, as a lay person the contention is entitled to little probative weight as such a nexus question is medically complex.  Such a medically complex opinion would require knowledge of both dermatology and the nervous system.  See McCartt, 12 Vet. App. at 167-68 (Court seemed to require medical nexus opinion relating current skin disorder to in-service herbicide exposure).  The Veteran is simply not competent in this case to opine on whether there is a link between a dermatologic disability and the service-connected Parkinson's disease, because such a medical opinion requires specific medical knowledge and training that the Veteran has not been shown to possess.


For these reasons, the Board finds that the weight of the evidence is against direct or secondary service connection for one or more skin disabilities of the right or left foot under the provisions of 38 C.F.R. §§ 3.303 and 3.310.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right foot disorder, including as secondary to service-connected Parkinson's disease, is denied.

Service connection for a left foot disorder, including as secondary to service-connected Parkinson's disease, is denied.

Service connection for a skin disability of the right foot and toes, including as secondary to service-connected Parkinson's disease, is denied.

Service connection for a skin disability of the left foot and toes, including as secondary to service-connected Parkinson's disease, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


